 
 
I 
108th CONGRESS 2d Session 
H. R. 5240 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. Sullivan introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of Homeland Security to establish a U.S. Immigration and Customs Enforcement Office of Investigations field office in Tulsa, Oklahoma. 
 
 
1.FindingsThe Congress finds the following: 
(1)On July 17, 2002, 18 illegal immigrants were taken into custody by the Tulsa County Sheriff’s Department and then later released by the former Immigration and Naturalization Service. The group included 3 minors. 
(2)On August 13, 2002, an immigration task force meeting convened in Tulsa, Oklahoma, with the goal of bringing together local law enforcement and the Immigration and Naturalization Service to open a dialogue to find effective ways to better enforce Federal immigration laws in the first District of Oklahoma. 
(3)On January 22, 2003, 4 new agents at the Immigration and Naturalization Service office in Oklahoma City were hired. 
(4)On January 30, 2003, Oklahoma’s Immigration and Naturalization Service office added 6 new special agents to their staff. 
(5)On September 22, 2004, U.S. Immigration and Customs Enforcement authorized the release of 18 possible illegal aliens that were in the custody of the City of Catoosa, Oklahoma Police Department. Catoosa Police stopped a truck carrying 18 persons, including children, in the early morning hours. Only 2 of the detainees produced identification. One adult was arrested on drug possession charges, while the remaining individuals were released. 
(6)Oklahoma has 1 U.S. Immigration and Customs Enforcement office located in Oklahoma City, Oklahoma. Currently, 12 U.S. Immigration and Customs Enforcement agents serve 3,500,000 people. 
(7)Oklahoma Interstate Highways I–44 and I–75 are major roads through Tulsa and serve for the transportation of illegal immigrants to all areas of the United States. 
(8)The establishment of a U.S. Immigration and Customs Enforcement Office of Investigations field office in Tulsa, Oklahoma, will help enforce Federal immigration laws in eastern Oklahoma. 
(9)There are 7 Drug Enforcement Administration agents, and an estimated 22 Federal Bureau of Investigation agents, headquartered in Tulsa, Oklahoma, while no U.S. Immigration and Customs Enforcement agents are located in Tulsa.  
2.Establishment of I.C.E. field office in TulsaSubject to the availability of appropriated funds, not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a U.S. Immigration and Customs Enforcement Office of Investigations field office in Tulsa, Oklahoma.  
 
